Citation Nr: 1718587	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1995 to August 2007.  Among other awards, the Veteran received the Air Force Commendation Medal and Armed Forces Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case has since been returned to the RO in St. Petersburg, Florida.

In September 2015, the Board, in pertinent part, remanded the issue on appeal to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


FINDINGS OF FACT

1.  A rating decision in November 2013 denied service connection for a TBI; the Veteran filed a timely notice of disagreement.  

2.  A May 2016 SOC was issued, but no VA Form 9 was filed.  


CONCLUSION OF LAW

There is no justiciable case or controversy on appeal before the Board with respect to the issue of service connection for a TBI.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in November 2013 denied service connection for a TBI.  The Veteran was notified of the decision and the appropriate appellate rights.  A notice of disagreement was received, but the Veteran did not file a VA Form 9 appealing the matter after receiving the May 2016 SOC.  

Although VA may waive any issue of timeliness in the filing of a substantive appeal, the fact that no substantive appeal has been filed in this case renders the question of a waiver moot.  Percy v. Shinseki, 23. Vet. App. 37 (2009).

Notably, since the May 2016 SOC, the Veteran has not made any arguments or submitted any evidence in support of his service connection claim.  Thus, there is no suggestion that the Veteran believed that this issue was still on appeal.  

Accordingly, there is no justiciable case or controversy regarding the issue presented.  There are no remaining allegations of error of fact or law with respect to this claim.  38 U.S.C.A. §§ 7104, 7105(d)(5), 5107 (West 2014); 38 C.F.R. § 20.101 (2016). 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2016). 

Because no specific error of fact or law remains, the Board is without jurisdiction to review the issue presented.  Accordingly, the appeal must be dismissed.



ORDER

The appeal for service connection for a TBI is dismissed.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


